DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
Claims 2-10 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claims 10 and 18, a statement indicating allowable subject matter was included in the 10/22/2021 Office Action (Pages 13-14) with respect to the then-dependent Claims 13 and 21, including a detailed analysis with illustrations and contrast with the prior art. As the limitations of Claim 13 were imported into Claim 10, and those of Claim 21, into claim 18, Claims 10 and 18 are presently found allowable. 
Regarding Independent Claim 2, the prior art of record fails to teach a surgical stapler having all claimed limitations, and in particular a drive member (illustrated by firing I-beam “D” in Fig. 15 of the examined specification) translatable in a first direction (horizontally, leftwards in Figs 16-18) relative to a cartridge and anvil, between retracted and advanced positions (Figs. 16-17, respectively) , a working end (illustrated by 201 in Fig. 18) of the drive member configured to move in a second direction (upwardly, as oriented in Figs. 16-17) from a first position (Fig. 16) in which the working end (201) is aligned with a stop (notch 219 in Fig. 16-18) defined by the anvil, and a second position (Fig. 17) in which the working end is misaligned with the stop, said motion in the second direction being triggered by (a result of) the motion in the first direction from the retracted to the advanced position (via engagement slanted camming sections 220/260 in Figs. 16/17 transmitting the horizontal motion into a vertical motion), wherein the first and second directions are perpendicular.
Since the prior art (e.g. Kruszynski, Shelton, etc.) teaches staplers that lack said features, the prior art does not anticipate the claimed subject matter (see different configurations and functionalities, in annotated Figs. of Kruyszynski and Shelton, as embedded on Pages 10-11 of the 10/22/2022 Office Action). Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 3-9 and 14-17 are allowable as depending from independent Claims 2 and 10, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731